Citation Nr: 1136323	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  10-35 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck injury.  

2.  Entitlement to service connection for bilateral leg pain.

3.  Entitlement to service connection for a lumbar spine disability with bilateral lower extremity radiculopathy.

4.  Entitlement to service connection for a bilateral hip condition.

5.  Entitlement to service connection for a head injury.

6.  Entitlement to service connection for scoliosis.

7.  Entitlement to service connection for bilateral knee pain, claimed as secondary to head trauma.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
9.  Entitlement to service connection for pinched nerve, lower back, claimed as secondary to head trauma.  

10.  Entitlement to service connection for bilateral toe and feet dysfunction.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1953 to February 1955.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board previously remanded this matter in January 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lumbar spine disability with bilateral lower extremity radiculopathy, scoliosis, a bilateral hip condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A cervical spine condition is related to service.

2.  Bilateral leg pain is related to service.  

3.  There is no current diagnosis of a head injury.  

4.  Bilateral knee pain is not related to service.  

5.  There is no current diagnosis of a pinched nerve, lower back.

6.  Bilateral feet and toe dysfunction is not related to service.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).    

2.  Bilateral leg pain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).    

3.  There is no current disability manifested by a head injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).    

4.  Bilateral knee pain was not incurred in or aggravated by service.  38 U.S.C.A. 

§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

5.  There is no current diagnosis of a pinched nerve, lower back.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).      

6.  Bilateral feet and toe dysfunction was not incurred in or aggravated by service.    38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

An October 2007 letter provided the Veteran with notice of the information and evidence required to substantiate his claims.  The October 2007 letter informed the Veteran what evidence VA was responsible for obtaining and what evidence VA would attempt to obtain on his behalf.  This notice explained how VA determines disability ratings and effective dates.  

Regarding the duty to assist, the RO obtained the available pertinent evidence necessary to decide the claims.  Unfortunately, most of the Veteran's service treatment records are not available for review and are presumed destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri, in 1973. Accordingly, VA has a heightened duty to assist the Veteran in developing this claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   The Veteran has been afforded an adequate VA examination for his claims.  

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claims

A.  Legal Criteria - Service Connection

The Veteran asserts that the claimed disabilities are related to an incident in service in which a 65 pound duffel bag fell on his head.   

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, including arthritis, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).

VA regulations provides that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




A.   Neck injury

The Veteran asserts that he was traveling on a train in Japan in 1953 and was hit in the head with a falling 65 pound duffle bag.  He claims that he developed a neck injury as a result.   In statements in support of his claim, the Veteran has indicated  that he was treated immediately by a medic who found that there were no broken bones and did not document the treatment.  

As noted previously, most of the service treatment records are unavailable.  The only service medical record in evidence is the report of the Veteran's separation examination, dated in February 1955.  The separation examination did not note any complaints or findings of a neck condition.     

The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, such as being hit in the head with duffle bag and experiencing neck pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court held that the Board must make an express credibility finding regarding lay evidence.  

The Board finds the Veteran's testimony of being hit in the head with a duffel bag credible.  In this regard, the claims file reflects that the Veteran has been consistent in his report of this incident and that such history has been documented in many of his statements since service.   

The record includes a statement from a private physician, Dr. R.R., M.D., dated in March 2001.  Therein, Dr. R.R. indicated  that the Veteran was under his care for neck pain.  He noted that the Veteran was seen in his office in March 2001 stating  that while serving in the military in Japan a 65 pound duffel bag fell on his head while traveling by train from southern Japan to northern Japan.  Dr. R.R. noted that the Veteran claimed that he reported his injury to the medic onboard the train.  Dr. R.R. stated that, since the injury, the Veteran continued to suffer from back, right arm and leg pain.  

The Veteran had a VA examination in February 2011.  The Veteran reported a cervical spine condition.  The examiner noted that there was a gradual onset of neck pain.  X-rays were made, and the Veteran was diagnosed with arthritis.  It was noted that the Veteran had no neck pain or treatment for neck pain from 1955 to 2005.  The examiner diagnosed severe multilevel spondylosis, with no evidence of cervical radiculopathy.  The examiner opined that this was not caused by or a result of service.  The examiner reasoned that the medical records are silent for a period of approximately 55 years that would document continued complaints or treatment.  The examiner further stated that there is no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  

The Board concludes that the evidence is at least in equipoise as to whether a current cervical spine disability is related to service.  The Board notes that, although the record is silent for treatment for a period of 55 years, the Veteran's statements reflect his report that he has had neck pain since service.  The Veteran's statements regarding continuity of neck pain symptoms are credible.  See Buchanan, supra.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a neck injury was incurred during service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   

B.  Bilateral leg pain

In statements in support of his claim, the Veteran has indicated that he has had bilateral leg pain since service.  

The separation examination is negative for any complaints or findings of bilateral leg pain.  

In a March 2001 statement, Dr. R.R., M.D., noted that the Veteran reported a history of leg pain since the injury in service when a duffel bag fell on his head.   

Upon VA examination in 2011, the examiner noted that the reported problem was bilateral leg pain, possible radiculopathy.  The date of onset was 2008.  The  type of onset was noted as chronic and gradual. 

With respect to the circumstances, the Veteran reported the gradual onset of leg pain two years ago, mainly in the right lateral calf.  It was better when the Veteran put blankets over his leg to keep his leg warm.  The examiner noted that this implied a vascular etiology.  The Veteran reported that he had no leg pain following the injury and no treatment until two years ago.  His condition was improved since he started covering his legs more.  The examiner diagnosed peripheral vascular disease with right calf pain.  The examiner noted that there were no complaints of left leg pain.  The problem associated with the diagnosis was bilateral leg pain, possible radiculopathy

The examiner diagnosed peripheral vascular disease with right calf pain.  There were no complaints of left leg pain.  The examiner concluded that this was not caused by or the result of service.  The examiner reasoned that this appeared to be related to peripheral vascular disease and not a posttraumatic problem.  The examiner noted that the Veteran was seated at the time of the accident in service, which would make any effect on his legs extremely unlikely.  The examiner noted that the records are silent for a period of approximately 55 years for continued complaints or treatment.  There was no history of documented complaints or treatments to indicate a chronic disabling condition. 

The Board concludes that the evidence is at least in equipoise as to whether a current cervical spine disability is related to service.  There is credible lay of an in-service injury and continuous symptoms of leg pain since service.  See Buchanan, supra.  The records provided by Dr. R.R. indicate that the Veteran has reported a history of leg pain since service, and the Board finds the Veteran's statements credible.  

The Board notes that the VA examiner determined that the Veteran's leg pain is of vascular etiology.  The Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski,  1 Vet. App. 171, 175 (1991).  However, the Board finds that the lay evidence regarding leg pain since service is sufficient to establish continuity of symptomatology.   Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that bilateral leg pain was incurred during service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   

C.  Head injury

In statements in support of his claim, the Veteran has indicated that he sustained a head injury when he a duffel bag fell on his head.

The 1955 separation examination is negative for any complaints or findings of a head injury.

As indicated above, the Board finds the Veteran's lay testimony of being hit in the head with a duffel bag credible.

Upon VA examination in 2011, there was a normal clinical examination and x-ray examination of the head and skull.  The examiner opined that a current head injury is not caused by or the result of service.  The examiner explained that, after a thorough physical examination and review of x-ray studies, there was no diagnosis present.  Therefore, there was no diagnosis  to which the examiner could attach a chronic disabling condition.  The examiner also noted that records were silent for a period of approximately 40 years that would document continued complaints of treatment.  The examiner noted that there was no documented continuing complaints or treatment to indicate a chronic disabling condition.  

The Board finds that service connection for a head injury is not warranted.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the claims file does not contain any evidence of treatment or diagnosis of a head injury.  As there is no current disability, service connection for a head injury must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because there is not an approximate balance of positive and negative evidence, reasonable doubt may not be resolved in the Veteran's favor.  Rather, as there is a preponderance of the evidence against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b).

D.  Bilateral knee pain

The Veteran asserts that a current bilateral knee disability is causally related to being hit in the head with a duffel bag during service.  

The 1955 separation examination did noted a normal clinical evaluation of the knees.

Post-service complaints of a knee condition are initially shown in written statements submitted to the RO in 2005.   
  
Upon VA examination in 2011, the examiner noted a report of a bilateral knee condition.  The date of onset was 2000 or 2001 (approximately 10 years).  The Veteran reported that he believed this was due to the duffel bag accident because "all his bones cracked," and therefore, he placed all of his pain symptoms on this accident.  

The examiner diagnosed mild degenerative arthritis of both knees, including the patellofemoral joints.   The examiner noted that x-ray changes and physical examination are compatible with the Veteran's age and senescence.  The examiner noted that the records are silent for a period of approximately 45 years that would document continued complaints of treatment.  It was noted that there is no history of documented continued complaints or treatment to indicate a chronic disabling condition.  The examiner opined that this is an age-related condition, not a posttraumatic one.   

The Board finds that a bilateral knee disability was not incurred in or aggravated by service.  There is no documentation of complaints or treatment of a knee disability in service or for many years after service.  Further, continuity of symptomatology is not shown.  In this regard, at the VA examination, the Veteran reported that he had knee pain for approximately 10 years, since 2000 or 2001.  Lastly, a competent medical opinion concluded that the Veteran's knee condition is not posttraumatic but rather is age-related.  Accordingly, the Board concludes that a bilateral knee disability was not incurred in or aggravated by service.  As the evidence is not in relative equipoise, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107.      

E.  Pinched nerve, lower back

The Veteran asserts that a pinched nerve, lower back  is causally related to being hit in the head with a duffel bag during service.  

The Veteran had a VA examination in 2011.  With respect to this disability, the VA examiner did not diagnose a pinched nerve of the lower back.   The examiner noted a  normal clinical evaluation for lower extremity radiculopathy.  The examiner stated that this was not caused by or a result of service.  The examiner noted  that, after thorough physical examination and x-rays, there was no diagnosis present.  Therefore there was no diagnosis of a chronic disabling condition.  

The Board finds that service connection for a pinched nerve, lower back is not warranted.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



F.  Bilateral toe and feet dysfunction

The Veteran asserts that a current bilateral toe and foot disability is causally related to being hit in the head with a duffel bag during service.

The 1955 separation is negative for any complaints or findings of a toe or foot disability.    

The Veteran had a VA examination in February 2011.  The Veteran reported a bilateral foot and toe condition.   He reported that his condition had been present for two months.  The Veteran reported that he had no pain.  He complained of black discoloration and thickening of his toenails, but did not have diabetes and had not had a podiatry examination.  

The examiner noted that the Veteran was sitting when the accident occurred, so he was not standing up.  The examiner stated that he would not expect any injury to the feet.  

The examiner noted that the Veteran worked for an air conditioning company for 42 years and retired in 1995.  He had never been seen for evaluation of  his feet.  

The examiner diagnosed fungal involvement of the toes and mild bunion deformity by x-ray.  The examiner opined that these conditions are not caused by or a result of service.  The examiner explained that these are not posttraumatic conditions.  The examiner noted that the records are silent for a period of 55 years that would document continued complaints of treatment.  The examiner noted that there was no history of documented continued continuing complaints or treatments to indicate a chronic disabling condition.  

The Board finds that a disability manifested by bilateral toe and feet dysfunction   was not incurred in or aggravated by service.  There is no documentation of complaints or treatment of a toe or foot disability in service or for many years after service.  Further, continuity of symptomatology is not shown.  In this regard, at the 2011 VA examination, the Veteran reported that his foot disability had been present for two months.  In addition, a competent medical opinion concluded that the Veteran's current foot condition is not posttraumatic in nature.   Accordingly, the Board concludes that bilateral toe and foot dysfunction was not incurred in or aggravated by service.  As the evidence is not in relative equipoise, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107.      


ORDER

Service connection for a neck injury is granted. 

Service connection for bilateral leg pain is granted.   

Service connection for a head injury is denied.

Service connection for bilateral knee pain is denied.  

Service connection for a pinched nerve, lower back is denied.

Service connection for bilateral feet and toe dysfunction is denied.  


REMAND

Additional development is necessary with respect to the claim for service connection for lumbar spine disability with bilateral lower extremity radiculopathy,  service connection for scoliosis, service connection for a bilateral hip condition and entitlement to a TDIU.  

With regard to the claimed lumbar spine disability, upon VA examination in 2011, the examiner diagnosed scoliotic curvature of the cervical and lumbar spine.    The examiner opined that this condition is not caused by, or the result of service.  The examiner reasoned that this is a developmental abnormality, not a traumatic one from the described duffel bag injury.

In light of the decision above which granted service connection for a cervical spine disability, a remand is warranted to obtain a VA examination addressing the issue of aggravation of a lumbar spine disability.   The opinion should address whether a current lumbar spine disability, to include scoliosis, is proximately due to or aggravated by the service-connected cervical spine disability.  

In addition, the record currently before the Board does not contain a medical opinion regarding whether a current hip disability is related to service.  A VA examination is warranted to address this issue.  

It is noted that the claim of entitlement to a total disability rating based on individual unemployability (TDIU) is inextricably intertwined with the pending service connection claims.  The Court has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, adjudication of the Veteran's TDIU claim will be deferred pending appropriate development, as discussed below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination for the claimed disabilities of lumbar spine disability with lower extremity radiculopathy, scoliosis and a bilateral hip condition.   The claims file should be provided for the examiner's review in conjunction with the examination, and the examiner should indicate in the examination report that such a review was conducted.

2.  Following a thorough examination and review of the claims file, the examiner should:

a.  Diagnose any current disorder of the lumbar spine to include, scoliosis, if present.  The examiner should state whether a current disorder of the lumbar spine is proximately due to, or caused by the Veteran's service-connected cervical spine disability.  The examiner should provide a detailed rationale, with references to the record, for the opinion.  

b.  The examiner should state whether a current lumbar spine disability, to include scoliosis, is aggravated by the Veteran's service-connected cervical spine disability.  The examiner should provide a detailed rationale, with references to the record, for the opinion.    

3.  The examiner should diagnose any current bilateral hip disability.  The examiner should state whether a current bilateral hip disability is at least as likely as not (50 percent or greater likelihood) related to service, including the incident an service in which the Veteran was hit in the head with a duffel bag.  The examiner should provide a detailed rationale, with references to the record, for the opinion.

4.  Following the completion of the requested actions, the AMC/ RO should readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an applicable opportunity to respond.  The case should then be returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


